Citation Nr: 0740373	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-12 052	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for insomnia.  

2.  Entitlement to service connection for right ankle 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to an effective date earlier than November 
28, 2005, for the award of service connection for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1998 
to September 2004.  

These matters come to the Board of Veterans' Appeals (Board) 
following a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California; and a June 2006 rating decision of the RO in Salt 
Lake City, Utah.  In July 2007, the veteran testified during 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO in Salt Lake City.  

The Board notes that in a November 2004 rating decision, the 
veteran was granted service connection and assigned a 
noncompensable rating for a left ankle disability.  He filed 
a notice of disagreement (NOD) that same month, and later in 
November 2004 a rating decision increased the veteran's 
disability rating for his left ankle disability to 10 
percent.  Thereafter, the veteran was issued a statement of 
the case (SOC).  The veteran failed to perfect his appeal for 
an initial rating in excess of 10 percent for a left ankle 
disability by filing a substantive appeal.  Likewise, the 
veteran filed a notice of disagreement as to the March 2006 
denial of his claim for service connection for allergy due to 
dairy products and a stomach bacterial infection.  The 
veteran was issued an SOC but did not file a substantive 
appeal.  Therefore, these issues are not in appellate status.  

(The decision below addresses the veteran's claim for 
entitlement to an effective date earlier than November 28, 
2005, for the award of service connection for GERD.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran separated from active service on September 
15, 2004.  

2.  The veteran's claim for service connection for GERD was 
first received by the RO on November 28, 2005.  

3.  Prior to November 28, 2005, there was no information or 
evidence that could be construed as a claim pursuant to which 
an award of service connection for GERD could have been 
granted.  


CONCLUSION OF LAW

An effective date earlier than November 28, 2005, for the 
grant of service connection for GERD is not warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for 
entitlement to an effective date earlier than November 28, 
2005, for the award of service connection for GERD has been 
accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran's claim for entitlement to an earlier 
effective date falls squarely within the fact pattern above.  
Thus, no additional VCAA notice was required with respect to 
the issue on appeal.  Furthermore, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  Dingess/Hartman v. 
Nicholson, supra.  

In this regard, in March 2006, the veteran was issued a 
notice letter which described how the RO assigned a 
disability rating and effective date, as well as the factors 
that were considered.  Additionally, the veteran was notified 
in July 2006 that his claim for service connection for GERD 
had been granted.  The notice included a copy of the RO's 
June 2006 rating decision.  In that rating decision, the 
veteran was informed of the evidence the RO considered and 
its reasons for assigning a 10 percent disability rating.  
The RO also informed the veteran that the effective date of 
his award was assigned based on the date that his claim for 
service connection for GERD had been received.  Following the 
veteran's notice of disagreement with the June 2006 rating 
decision, the RO issued the veteran a statement of the case 
in February 2007.  In particular, the statement of the case 
notified the veteran of the relevant rating criteria 
associated with his claim for an earlier effective date as 
well as the reasons behind the RO's decision.  In this 
regard, the veteran was again informed that the effective 
date of his award had been assigned based on the date that 
his claim for service connection for GERD had been received.  

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
appeal for an earlier effective date.  Neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, existing records pertinent to the 
claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, while the veteran has contended that the 
effective date for the award of service connection for GERD 
should be earlier than November 28, 2005, there simply is no 
evidence that entitlement to an earlier effective date is 
warranted.  

A review of the record reflects that the veteran entered his 
period of active service on September 16, 1998, as a member 
of the United States Air Force.  Thereafter, he was separated 
from active service on September 15, 2004.  As noted above, 
the RO received the veteran's claim for service connection 
for GERD on November 28, 2005, more than one year following 
the veteran's release from active service.  

A review of the information and evidence prior to November 
28, 2005, does not reflect any earlier claim having been 
filed for service connection for GERD; nor has the veteran 
contended that he filed a claim earlier than November 28, 
2005.  Therefore, as the veteran's claim for service 
connection for GERD was not received by the RO within one 
year of his separation from service, the date of receipt of 
claim or date entitlement arose, whichever is later, is 
controlling for the purposes of the veteran's claim.  
38 C.F.R. § 3.400(b)(2).  Here, the RO has assigned an 
effective date from the date of the claim for service 
connection.  Thus, an effective date earlier than November 
28, 2005, is not warranted.  The governing legal authority is 
clear and specific, and VA is bound by it.  

Under the circumstances, the Board must conclude that there 
is no basis to warrant an effective date earlier than 
November 28, 2005, for the award of service connection for 
GERD, and the claim must be denied.  


ORDER

The appeal for an earlier effective date is denied.  


REMAND

As noted in the Introduction, above, the veteran had a Board 
hearing at the Salt Lake City RO in July 2007.  At that time, 
it was believed only one issue had been perfected for appeal 
as reflected on the RO's July 2006 Certification of Appeal-
entitlement to an effective date earlier that November 28, 
2005, for the award of service connection for GERD.  The 
veteran testified at the hearing only on that single issue.  

The Board notes that further review of the claims file 
reflects that at the time of the veteran's hearing request in 
April 2007, the veteran had also perfected an appeal of 
claims of service connection for insomnia, for right ankle 
disability, and for left knee disability.  (The claims had 
been denied in a March 2006 rating decision and following the 
veteran's notice of disagreement, the RO had issued a 
statement of the case on these issues on June 22, 2006.  
Thereafter, on August 3, 2006, the RO received a statement 
from the veteran in which he noted that he was appealing the 
assigned "payment start date" (effective date) of his award 
for service connection for GERD, and also appealing the 
denial of his claims for service connection for insomnia, for 
right ankle disability, and for left knee disability.  
Furthermore, the veteran discussed why he believed the claims 
should be granted.  The undersigned failed to recognize this 
when preparing for the July 2007 hearing.)  

The Board notes that a substantive appeal can be set forth on 
a VA Form 9 (Appeal to Board of Veterans' Appeals) or on 
correspondence specifically identifying the issue(s) appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202 (2007).  Here, the 
veteran's statement received by the RO on August 3, 2006, 
satisfies the definition of a substantive appeal.  As such, 
the Board accepts the veteran's statement as a timely 
substantive appeal, thus perfecting his appeal as to those 
claims for service connection for insomnia, for right ankle 
disability, and for left knee disability.  

In November 2007, the Board's Director of Management and 
Administration contacted the veteran by letter and informed 
him of the oversight and instructed him that he was entitled 
to a hearing concerning his claims for service connection for 
insomnia, for right ankle disability, and for left knee 
disability.  In December 2007, the Board received 
correspondence from the veteran in which he requested that he 
be scheduled for a Board hearing at the RO as to these 
service connection issues.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony concerning his claims for service 
connection for insomnia, for right ankle disability, and for 
left knee disability during a Board hearing at the RO.  (The 
veteran is advised that if he desires to withdraw the hearing 
request prior to the hearing, he may do so in writing.  See 
38 C.F.R. § 20.704(e).)  

In view of the foregoing, these matters must be REMANDED for 
the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


